Citation Nr: 0127192	
Decision Date: 12/11/01    Archive Date: 12/19/01

DOCKET NO.  99-04 020A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

The propriety of an initial rating of 50 percent for service-
connected post-traumatic stress disorder (PTSD), effective 
January 28, 1997.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel

INTRODUCTION

The veteran served on active duty in the United States Army 
from April 1967 to January 1970.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Buffalo, New York, (the RO), which granted the veteran's 
claim of entitlement to service connection for PTSD, and 
assigned a 10 percent disability rating effective January 
1997.  The veteran filed a notice of disagreement in October 
1998, and an SOC was issued in November 1998.  In his March 
1999 substantive appeal, he requested a personal hearing at 
the RO, which was conducted in May 1999.

By rating decision dated September 1999, the RO increased the 
rating to 50 percent, effective from January 1997.  In 
October 1999, the veteran expressed disagreement with the 50 
percent rating, and the appeal was reviewed by the Board.

In July 2000, the Board remanded this matter for further 
development.  Consistent with the Board's remand, on re-
examination of the veteran, the RO issued a supplemental 
statement of the case in August 2001, continuing the 50 
percent rating.  Therefore, the only issue before the Board 
is whether the veteran's PTSD warrants an initial evaluation 
in excess of 50 percent.

Inasmuch as a higher evaluation was potentially available for 
the veteran's service-connected PTSD and the veteran is 
presumed to seek the maximum available benefit for a 
disability, the veteran's claim for a higher initial rating 
remains on appeal.  See Fenderson v. West, 12 Vet. App. 119, 
126 (1999); AB v. Brown, 6 Vet. App. 35, 38 (1993).  
Accordingly, the Board has recharacterized this claim as 
reflected on the title page.



FINDINGS OF FACT

1.  All identified relevant evidence necessary for 
disposition of the appeal has been obtained.

2.  Since January 1997, the veteran's PTSD has been 
manifested by total social and industrial impairment, due to 
such symptoms as inappropriate behavior, problems with 
activities of daily living, and impairment of communication.


CONCLUSION OF LAW

The criteria for the assignment of an initial 100 percent 
evaluation for PTSD, effective January 1997, have been met.  
38 U.S.C.A. § 1155, 5107, 7104 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic 
Code 9411 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's PTSD is rated in accordance with Diagnostic 
Code 9411 of the VA's rating schedule.  The 50 percent rating 
currently in effect is appropriate when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as:  Flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

The next higher rating of 70 percent is appropriate when 
there is occupational and social impairment with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty adapting to stressful circumstances (including 
work or a work like setting); inability to establish and 
maintain effective relationships.

A total rating of 100 percent is for assignment when there is 
total occupational and social impairment, due to such 
symptoms as:  Gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. § 
4.130, Diagnostic Code 9411.  

In the interest of clarity, the Board will briefly describe 
the factual background of this case; review the law, VA 
regulations and other authority which may be relevant to this 
claim; and then proceed to analyze the claim and render a 
decision.

Background

The Board has reviewed the entire record. Because it is clear 
that the veteran suffers from PTSD and the current claim 
concerns only the severity of the disability since service 
connection was established, the Board will confine its 
discussion to the evidence that relates to that issue.  See 
Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

In April 1998, the veteran underwent VA psychiatric 
examination in connection with his claim for service 
connection.  There was no review of the claims file by the 
examiner.  During the evaluation, the examiner noted that the 
veteran was affable, neat and clean though informally 
dressed, with adequate personal hygiene.  The examiner 
reported that the veteran denied any inpatient psychiatric 
care, but had previously been treated for panic attacks, and 
diagnosed with major depressive disorder.  He had been 
evaluated at the Phobia and Anxiety Disorder Clinic in 
Albany, New York in February 1995, and the reports showed 
diagnoses of depressive disorder, and anxiety disorder with 
panic attacks.  The veteran reported alcohol abuse beginning 
with heavy drinking in Vietnam, which escalated post service 
in 1973, from marital problems.  After 1978, he stopped 
drinking on his own.  He was on worker's compensation since 
1992, due to disability from inhalation diseases.

The veteran reported numerous psychiatric symptoms, including 
nightmares, flashbacks and intrusive thoughts relating to his 
combat experiences while serving a year in Vietnam.  He also 
stated that he was depressed, had survivor guilt, and 
admitted to suicidal thoughts at times, but with no suicidal 
plans, was socially withdrawn, alienated, and felt that if 
people did not have it in for him, he would be more 
successful.  He denied any hallucinations, delusions or other 
psychotic symptoms, and was on no psychotropic drugs at that 
time.  On testing,  he showed a profile of affective 
disturbance consistent with PTSD, Beck depression inventory 
score was 24, consistent with moderate to severe depression, 
and the Mississippi Combat Scale test showed a score of 115, 
which was noted to be the cutoff for combat-related PTSD.  
The diagnosis was AXIS I, mild, chronic PTSD and panic 
disorder.  On Axis IV, the examiner estimated that the 
veteran's Global Assessment of Functioning (GAF) score was 
55.

GAF is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health illness."  Diagnostic and Statistical Manual 
of Mental Disorders 32 (4th ed. 1994) ("DSM-IV").  A GAF of 
51-60 is defined as "Moderate symptoms (e.g. flat affect, 
circumstantial speech, occasional panic attacks) OR moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or coworkers)."  A 
GAF of 41-50 is defined as " Serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job)."

Based on this and other evidence, including that showing 
combat service in Vietnam, in a June 1998 rating decision, 
the RO established service connection for this disability and 
assigned an initial 10 percent evaluation, effective January 
28, 1997.

The veteran filed a September 1988 notice of disagreement, 
and after issuance of a statement of the case, a March 1999 
substantive appeal asserting a higher evaluation.  He also 
submitted additional evidence to the RO, and underwent 
another VA psychiatric examination in July 1999.

In a September 1998 progress note from an Albany VAMC staff 
psychiatrist, the veteran was observed as pleasant and 
cooperative, with no evidence of psychosis.  He was noted to 
become tearful at times, especially when talking about 
Vietnam.  He admitted to occasional vague suicidal ideations, 
but with no plan or intent and no attempts, and medication 
was initiated.  In October 1998, his mood and sleep were 
noted as improved on medications, insight was poor and 
judgment intact with flare-ups of anger.  Beginning September 
1998, for-fee counseling was initiated with Catholic 
Charities.  The counselor reported that the veteran's past 
and present symptoms resulted in social isolation.  
Mutilation of enemy bodies witnessed in Vietnam caused strong 
feelings of guilt, but he displayed a full range of affect, 
congruent with mood.  His speech was clear, coherent and 
relevant, he denied hallucinations or delusions, but was 
unable to maintain employment and had low tolerance for 
"pettiness" in the workplace, and difficulty with 
authority.

In an April 1999 progress report, the VA psychiatrist noted 
that the veteran's symptoms include flashbacks, intrusive 
thoughts, combat dreams, physiologic and psychological 
reactions to reminders of combat, social withdrawal, 
hypervigilance, irritability and anger, insomnia, depression 
and anxiety.  Psychiatric medication showed an improvement in 
mood, sleep, and number and intensity of combat dreams.  The 
prognosis for further recovery was noted to be poor, with a 
diagnosis of AXIS I, PTSD chronic, severe, with depressive 
disorder secondary to PTSD, and chronic mental illness.  GAF 
was noted at 45, denoting "[s]erious symptoms [ ] OR serious 
impairment in social, occupational, or school functioning 
(e.g. no friends, unable to keep a job)." See DSM-IV, supra.

In a July 1999 letter, the VA psychiatrist opined that the 
veteran "suffers from total occupational and social 
impairment.  He is unable to work with others or to tolerate 
any stress.  His communication is impaired."  He stated that 
the veteran displayed inappropriate behavior at times, 
overreaction with anger to small provocation and sometimes 
had problems with daily activities of living.  The prognosis 
was considered poor, with GAF of 41, indicative under DSM-IV 
of serious symptoms (e.g. suicidal ideation, severe 
obsessional rituals, frequent shoplifting) OR any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  See DSM-IV.

In a May 1999 hearing at the RO, the veteran testified that 
he had been unemployed since 1992, when he left on disability 
due to reactive airway disease.  He reported problems with 
socialization at work.  He also reported feeling vulnerable 
at his home, could not go outside often, and still 
experienced nightmares and insomnia.  In addition, he noted 
that he was receiving VA counseling for the disability and 
treatment with various medications.  In June 1999, the 
veteran's counselor noted that the veteran had been somewhat 
successful in reducing episodes of anger and irritability in 
benign situations.

In a July 1999 VA compensation examination, the examining 
psychologist specifically noted giving "particular 
attention" to the April 1999 report from the VA psychiatrist 
at Albany VAMC, containing a diagnosis of severe 
posttraumatic stress disorder with accompanying severe 
depression.  The examiner also noted review of an April 1998 
social work evaluation from Syracuse VAMC, documenting 
posttraumatic stress disorder.  He also indicated his 
complete review of the veteran's claims file.

This examination revealed that the veteran's attire was neat 
and appropriate and hygiene was good.  He was cooperative, 
sensorium was intact, no evidence of delirium, speech was 
relevant and coherent although mildly pressured.  There was 
no evidence of psychosis or disorganization, and affect was 
mildly constricted but otherwise appropriate.  The examiner 
stated that the veteran presented as capable of expressing 
affect appropriately in social situations, but that he 
sometimes reportedly would "fly off the handle" and thus, 
tended to remain socially isolated.  Problems with short-term 
memory and concentration were thought likely secondary to 
anxiety and stress noted during the evaluation.

The veteran's PTSD was observed to produce recurrent and 
intrusive distressing recollections of Vietnam combat 
experiences, flashbacks of having been buried alive 
approximately twice a week, recurring nightmares, intense 
psychological distress at exposure to any environmental 
stimuli reminding him of his combat experiences, and over 
reactivity upon exposure to such stimuli.  There was social 
isolation, ongoing and often severe sleep disturbances, 
problems concentrating, episodes of irritability with an 
exaggerated startle response, and moderate to severe 
depression.  The examiner recommended participation in a 
structured group therapy.

The examiner also noted that the veteran's functional 
abilities were impaired secondary to his PTSD symptoms, 
particularly regarding interpersonal and social skills, with 
emotional numbing, and significant anxiety and distress in 
most typical day-to-day social situations.  Diagnosis was 
AXIS I, PTSD moderate to severe, with depressive disorder, 
and a GAF score of 50, under DSM-IV (serious occupational and 
social impairment, no friends, unable to keep a job).  The 
veteran was noted to have sufficient skills to drive a car, 
manage funds himself, and use public transportation.  There 
was no evidence of homicidal or suicidal potential.

The examiner stated there was some evidence that PTSD had 
worsened over the previous two years, and opined that 
although the reason for terminating employment in 1992 was 
not specifically PTSD, possibly, lack of structure and daily 
involvement provided by past work had actually exacerbated 
PTSD symptoms, since the veteran had ample time to ruminate 
and brood, and that engagement in some routine structured 
activity that may help distract from brooding and rumination 
may be in his best interest.  He concluded that the veteran 
would "likely have difficulty maintaining himself in an 
appropriate and stable manner in a full-time structured work 
related situation commissurant with the type of work he had 
done in the past."

By rating decision of September 1999, the RO increased the 
veteran's evaluation to 50 percent, effective January 1997.  
In November 1999, the veteran expressed disagreement with 
this rating, and a supplemental statement of the case was 
issued.  The veteran's representative submitted a written 
brief in February 2000.

On July 2000 appellate review, the Board remanded for further 
development and psychiatric re-evaluation of the veteran's 
PTSD due to conflicting medical opinions of record.  The 
record contained diagnoses of mild chronic PTSD in April 1998 
VA examination, moderate to severe PTSD in July 1999 VA 
examination, and severe, chronic PTSD in April 1999 VA 
psychiatric progress note and the letter from a VA staff 
psychiatrist.

Evidence submitted pursuant to the remand contain Catholic 
Charities counseling treatment notes from 1999 which disclose 
two incidents of inappropriate, angry reactions to benign 
events, both involving the veteran's wife, where "he just 
lost it" but felt sorrow and guilt after.  He reported 
avoiding further contact and conversation with his wife.  The 
notes reveal that in 1999, the veteran displayed agitation 
about military actions in Iraq which reportedly triggered his 
personal experiences in Vietnam, had difficulty conversing 
with his wife on any level of intimacy, and became agitated 
about talking to people or being in one place too long.

Counseling notes show continuing PTSD symptomatology 
throughout 1999 and 2000.  The veteran reported feeling 
better in April through June 2000, but subsequent notes 
reflect increased anger, frustration, depression and anxiety, 
and reports of feeling threatened and exposed when out in the 
open or working on his farm.  A September 2000 counseling 
report noted significant impairments in social and 
occupational functioning, with a diagnosis of chronic, severe 
PTSD, with depressive disorder, secondary to PTSD, and a GAF 
score of 42, which denotes serious occupational and social 
impairment and inability to keep a job.

In October 2000, the veteran underwent another formal VA 
psychiatric examination.  The examiner reviewed the claims 
file, medical records, and discussed the veteran's pertinent 
background in great detail; he also noted relevant military, 
post service, and psychiatric history, and observed that the 
veteran was receiving regular counseling at Catholic 
Charities since 1998.  He then discussed the July 1999 VA 
examination, April 1999 report and letter from the VA 
psychiatrist, 1998 social work report, and the April 1998 VA 
examiner's diagnosis of chronic, mild PTSD.

In doing so, he observed that the veteran had a history of 
alcohol abuse in remission, previously worked as a truck 
driver, was on disability since 1992 due to an unrelated 
illness, had left several subsequent jobs due to PTSD related 
problems in relationships with peers or supervisors, was 
currently on his second marriage, had a brother with whom he 
maintained no contact, and lived in a trailer on a farm with 
his second wife.  His children from the first marriage lived 
independently.

The examiner noted that the veteran was on time for his 
appointment, appearance was neat and appropriate, and hygiene 
was good.  He was cooperative and appropriate in answers, 
made good eye contact, and sensorium appeared intact.  He was 
oriented times three, affect was constricted, and markedly 
anxious and distressed.  Speech was rational, relevant, 
coherent, with no evidence of hallucinations or delusions.  
There was also no evidence of obsessions, compulsions, or 
ritualistic behaviors, but he was prone to recurring 
preoccupations with Vietnam themes.  There was evidence that 
his cognitive functioning and short-term memory are disrupted 
due to PTSD related distress.

The examiner reported that the veteran became tearful in 
discussing some Vietnam combat experiences, is prone to high 
degrees of social anxiety, episodes of irritability and anger 
in social situations when he feels stressed, tends to avoid 
social contact, and is reclusive.  The veteran reported 
frequent nightmares that markedly disrupt his sleep and 
prevent him and his wife from sleeping together for her 
safety. His PTSD was productive of intrusive thoughts and 
memories of the veteran's Vietnam experiences including 
flashbacks, survivor guilt, irritability, insomnia, 
depression; fear, and alienation.  The veteran reported 
living in a secluded area behind a row of trees where the 
nearest neighbor is a half mile away, he hardly leaves the 
house except for doctor's appointments, and is dependent on 
his spouse to do the grocery shopping.  He described his 
social life as "I hide."  He also presented with marked 
feelings of psychic numbing, detachment and estrangement from 
others, and a sense of foreboding and doom.

The examiner further noted that although basic skills for 
independent living were intact, the veteran's ability to 
perform certain activities that require him to leave the 
house and interact socially are significantly impaired due to 
his severe PTSD.  Evidence of PTSD related dysphoria was also 
noted.  Diagnosis was "severe and chronic" PTSD; depressive 
disorder not otherwise specified, related to PTSD; alcohol 
abuse in remission, with an estimated GAF score of 45.

The examiner concluded that the veteran's "history suggests 
that his symptoms have been more or less severe at least for 
the past two to three years despite one description of his 
symptoms in a 1998 Comp & Pen report as 'mild.' "  He 
concurred with the reports from the VA staff psychiatrist, 
and the veteran's counselor which noted severe disability.  
The examiner also opined that the prognosis was guarded, and 
given the current severity of the veteran's PTSD, he would 
have "significant difficulties even with simple low stress 
work related activities."  Finally, the examiner recommended 
that the veteran continue to receive VA outpatient treatment 
for this disability

Based on the October 2000 VA examination report and 
accompanying medical records, in August 2001, the RO 
continued the 50 percent rating




Analysis

Pertinent to the issue on appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), codified as amended at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West Supp. 
2001), was signed into law.  This liberalizing law is 
applicable to this appeal.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  To implement the provisions of the 
law, the VA promulgated regulations published at 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially eliminate the concept of the well-
grounded claim.  38 U.S.C.A. § 5107(a) (as amended); 66 Fed. 
Reg. 45,620 (Aug. 29, 2001 (to be codified as amended at 
38 C.F.R. § 3.102).  They also include an enhanced duty on 
the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim.  38 U.S.C.A. § 5103 
(as amended); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(b)).  In addition, they define 
the obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)).

The Board is satisfied that all relevant facts have been 
properly developed and no further assistance to the veteran 
is required in order to comply with the duty to assist under 
the VCAA.  In reaching this conclusion, the Board notes that 
the RO has collected all identified medical records.  The 
veteran was provided notice of the applicable laws and 
regulations in rating decisions and statements of the case.  
There is no indication in the record that there is any 
additional evidence that has not been associated with the 
claims file, and the requested development on remand has been 
completed.  Thus the Board finds that VA has satisfied its 
duties to notify and to assist the veteran, and further 
development and expending of VA's resources is unwarranted.  
Adjudication of this appeal, without remand to the RO for 
further consideration under the new law, poses no risk to the 
veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  See also Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (to the same effect).

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. Part 4 (2000).  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more nearly approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2000).  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  See 38 C.F.R. § 4.3 (2000).  The 
veteran's entire history is reviewed when making disability 
evaluations.  See 38 C.F.R. 4.1 (2000); Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).

The strongest evidence in the veteran's favor is provided by 
his treating psychiatrist, who has written that the PTSD 
causes "total occupational and social impairment."  This is 
the basic criterion for the 100 percent rating, but must be 
supported by symptoms.  Symptoms cited by this psychiatrist 
include impairment of communication, inappropriate behavior 
"at times," and problems with activities of daily living 
"sometimes."  Diagnostic Code 9411 requires, for the 100 
percent rating, that the total occupational and social 
impairment be "due to such symptoms as..."  It does not 
require that a majority of the listed symptoms be present

The strongest evidence against the veteran is contained in 
the April 1998 VA examination report, conducted without 
review of the claims file, which diagnosed mild, chronic 
PTSD, with GAF score of 55.  In this regard, the Board notes 
that a review of the report indicates that the examiner based 
his assessment on his interview of the veteran only, and did 
not review the veteran's pertinent medical records, rendering 
the assessment incompetent for evaluation purposes. See 
Green v. Derwinski, 1 Vet. App. 121, 124 (1991); Fenderson v. 
West, 12 Vet. App. at 127.  

Significantly, the veteran's GAF scores have fluctuated in VA 
compensation examinations as follows: 55 in April 1998, 41 in 
the VA psychiatrist's July 1999 progress notes; 50 in the 
July 1999 VA examination; 42 in Catholic Charities September 
2000 counseling notes, 45 in the comprehensive October 2000 
VA re-examination conducted with full review of all prior 
examinations and records.  The Board notes that these 
ratings, mostly between 40 and 50, contemplate under DSM-IV, 
serious impairments in social and occupational functioning, 
and inability to keep a job.  Additionally, in his July 1999 
letter, the VA psychiatrist opined that the prognosis was 
poor.

In the October 2000 VA examination, the examiner noted that 
since leaving his job in 1992, the veteran had other jobs, 
but reported leaving after a year or two before he was fired 
due to his PTSD problems in relationships with peers and 
supervisors.  The examiner further noted that the veteran has 
a markedly isolated existence, and has a history of outbursts 
of anger and irritability that have been particularly 
disruptive to his work functioning.  The examiner concluded 
that the veteran would have "significant work related 
difficulties even with simple low stress work related 
activities.  Additionally, the examiner concluded that the 
veteran's history suggests more or less severe symptoms for 
the past two to three years, and continuation of current 
treatment would help the veteran to at least maintain himself 
marginally in the community and avoid psychiatric 
hospitalizations.  He further noted "[i]n this examiner's 
opinion, given the current severity of this man's PTSD 
symptoms he would not be able to maintain himself adaptively 
or appropriately in any competitive work situation."

The Board believes that the cumulative effect of the 
evidence, described above, supports the July 1999 opinion 
that total occupational and social impairment have resulted 
from the service-connected PTSD.  Accordingly, a schedular 
100 percent rating is applicable.





ORDER

An evaluation of 100 percent for PTSD is granted, subject to 
the provisions governing the award of monetary benefits.



		
	J. E. Day
	Member, Board of Veterans' Appeals



 

